Citation Nr: 1741031	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure, exposure to contaminated water at Camp Lejeune, and as secondary to acid reflux and Barrett's esophagus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for esophageal cancer.  

In October 2014, the Veteran and his spouse testified at a Travel Board hearing in Waco, Texas before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veterans claims file.  

In a March 2015 Board decision, this matter was remanded to the RO in Louisville, Kentucky in order to conform with VA instructions for claims related to contaminated water exposure at Camp Lejeune.  

The issues of entitlement to service connection for acid reflux, to include as due to exposure to contaminated water at Camp Lejeune, and entitlement to service connection for Barrett's esophagus, to include as due to exposure to contaminated water at Camp Lejeune and as secondary to acid reflux, were referred to the AOJ in the March 2015 Board remand.  It appears that these issues have not yet been adjudicated, as such the Board does not have jurisdiction over them.  

The appeal for esophageal cancer is REMANDED to the RO in Louisville, Kentucky for reasons explained below.  VA will notify the appellant if further action is required.





REMAND

First, in the informal hearing presentation brief submitted in August 2017, the Veteran's representative contends that no supplemental statement of the case has been issued and accordingly requests a remand.  

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

It does appear that no SSOC has been issued since the Board remand dated March 2015.  However, it also appears that there has been no evidence submitted or obtained, i.e. relevant and not duplicative, which would prompt the issuance of an SSOC.  

Regardless, a remand is still required as the requests made in the March 2015 Board remand regarding development for evidence related to exposure to contaminated water at Camp Lejeune have not been fulfilled.  There is no memorandum outlining what has been done regarding the prior remand.  There is returned mail from the Veteran and a document showing a search for the Veteran's correct address.  However, it appears that the RO has still not received affirmative response from the Veteran or the Veteran's representative as to his correct address.  Additionally, the RO did not readjudicate the issue of entitlement to service connection for esophageal cancer.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  

The Board's prior remand relied on VBA Fast Letter 11-03 which has subsequently been rescinded as part of the "Live Manual" project.  On August 17, 2017, the section of the adjudication manual M-21 pertaining to development for claims based on exposure to contaminants at Camp Lejeune was updated.  38 C.F.R. § 17.400 lists esophageal cancer as a covered illness or condition prompting development at the Louisville, Kentucky RO.  The Veteran's records show he was stationed at Camp Lejeune and the Veteran testified that he spent approximately 20 years of his time in service at Camp Lejeune.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with adjudication manual M-21, Part IV, Subpart ii, Chapter 1, Section 1, Topic 7, updated August 17, 2017, this claim should be routed to the Louisville, Kentucky RO for development of a "Camp Lejeune issue" within the definition of IV.ii.1.I.7.b; esophageal cancer is a condition listed under 38 C.F.R. § 17.400.  

2.  Identify and confirm the physical address for the Veteran.  

3.  After completing the appropriate development for claims based on exposure to contaminants in the water supply at Camp Lejeune, the RO should readjudicate the claim for service connection for esophageal cancer.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




